Citation Nr: 1802990	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  10-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety and somatic symptoms, to include on a secondary basis.

3.  Entitlement to service connection for a disability of the left lower extremity, claimed as swelling of the knee, calf and foot, to include on a secondary basis.

4.  Entitlement to service connection for a disability of the right lower extremity, claimed as swelling of the knee, calf and foot, to include on a secondary basis.

5.  Entitlement to service connection for hypertension, to include on a secondary basis.

6.  Entitlement to service connection for headaches, to include on a secondary basis.
7.  Entitlement to a rating in excess of 20 percent from November 28, 2008, and 40 percent from September 1, 2010, for degenerative joint disease of the lumbar spine.

8.  Entitlement to an initial rating in excess of 10 percent from November 28, 2008, and 20 percent from May 17, 2013, for neuritis of the left sciatic nerve.

9.  Entitlement to an initial rating in excess of 10 percent from November 28, 2008, and 20 percent from May 17, 2013, for neuritis of the right sciatic nerve.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 17, 2013.

11.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had basic training (active duty for training (ACDUTRA)) in the Naval Reserve from February 7, 2007, to March 15, 2007, and received an uncharachterized discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2010, June 2012, and July 2014 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The PTSD, psychiatric disability, hypertension, headaches, lumbar spine, right sciatic nerve, left sciatic nerve, TDIU, and SMC issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran has residuals of head trauma, to include TBI, which had an onset in service, or are otherwise related to his head injury in service.

2.  The preponderance of the competent evidence of record is against a finding that the Veteran has a disability of the left lower extremity.

3.  The preponderance of the competent evidence of record is against a finding that the Veteran has a disability of the right lower extremity.


CONCLUSIONS OF LAW

1.  Residuals of head trauma, to include TBI, were not incurred in or aggravated by active military service.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

2.  A disability of the left lower extremity was not incurred in or aggravated by active military service.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

3.   A disability of the right lower extremity was not incurred in or aggravated by active military service.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in May 2010 (head injury), and February 2010 (lower extremities).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and neither the Veteran nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  VA examinations were also conducted in 2016 (head injury) and 2014 (lower extremities).  

In the Veteran's July 2017 VA Form 9, substantive appeal, his attorney argued that the 2014 VA examination failed to consider whether the medications prescribed for pain management [could] cause these symptoms."  As will be discussed in greater detail below, the 2014 VA examination (and other evidence of record) does not demonstrate that the Veteran has a diagnosed disability in either of his lower extremities.  As the presence of symptoms, without a diagnosis, is not sufficient for service connection, it is immaterial to discuss whether those symptoms are related to medications prescribed within the context of a claim for service connection for a disability of the left and right lower extremities. 

The Veteran's attorney also argued in September 2017 correspondence that the 2014 VA examination was inadequate because "imaging studies were not conducted to rule out any other knee conditions, such as patellar subluxation or meniscus tear."  The Board disagrees.  The competence of VA examiners is to be presumed, based on the presumption of regularity, in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Because the examiner is presumed competent, the examiner's medical judgements, such as what is required to obtain medical data like the need for imaging studies, are also presumed to be sound in the absence of sufficient contrary evidence.  See, e.g., Sickels v. Shinseki, 643 F.3d 1362, 1366 (2011) (based upon the presumed competence of the medical examiner, the Board was entitled to presume that a VA medical examination was sufficiently informed by a physical examination or other diagnostic procedures selected by the examiner).  As will also be discussed in greater detail below, even the Veteran's postservice treatment records are silent for any objective findings of a lower extremity disability.  Therefore, it cannot be said that there is contrary evidence to suggest that imaging studies were required.

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c). 

Under VA laws and regulations, and for benefits purposes, a veteran is a person who served in the active military and who was discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303; 38 C.F.R. § 3.12(a). 

In the Veteran's case, he was separated from military service on March 15, 2007, after one month and nine days of ACDUTRA.  His separation was uncharacterized (entry level separation).  Thus, his separation is considered to be under conditions other than dishonorable.  See 38 C.F.R. § 3.12(k)(1).  He is not barred from receiving VA benefits for an disability as a result of an injury or disease incurred in or aggravated by his period of ACDUTRA. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

A.  Residuals of Head Trauma Including TBI

The Veteran essentially contends he injured his head in service when he fell in the shower, and as a result has current residuals of head trauma.  See May 2007 Statement in Support of Claim.

Records from Great Lakes Naval Hospital show that in February 2007, the Veteran was admitted after he fell in the shower.  He never lost consciousness.  His complaints included headaches and pain at the occipital area.  He denied loss of vision, syncope, or vertigo during his hospitalization.  He was given Ibuprofen for analgesia and was monitored for mental deterioration.  Neurological examinations were within normal limits.  CT scans of the head and neck revealed no fractures or bleeding.  The day following his admission, he was oriented times three.  He was found to be stable and was discharged.

Following service, a March 2010 VA TBI consultation notes the Veteran's history of a fall in service.  The Veteran reported that he lost consciousness for a couple of hours.  After reviewing the file and examining the Veteran, the examiner noted "Very suboptimal, symptom magnification during all phases of eval[uation].  Additionally the story today does not resemble the data on the 2007 medical chart."

On a VA brain and spinal cord examination in January 2016, the Veteran reported a history of concussion in service.  He currently complained of headaches, dizziness, blurred vision and memory loss.  The examiner noted that the service treatment records show that the Veteran "was transported to a facility for observation.  It also noted that there was no loss of consciousness, and that throughout the observation period there was no dizziness, no syncope, no vomiting, negative head CT, and no bleeding.  His Glasgow Coma score at the time of transport was 15/15."  On examination, the Veteran's neuropsychological profile and neurocognitive examination revealed multiple endorsements of bizarre symptoms and difficulties, rendering the test results technically invalid.  Based on exam performance, there was no definitive evidence of enduring (residual) impairment consequent to trauma-related damage to the cerebral cortex.  The Veteran's cognitive performance revealed "good" preservation in several cognitive domains.  The examiner concluded that "there [was] no supporting evidence for the existence of residual (enduring) cognitive or physical effects (including headache) of TBI."  The examiner noted that at the time of his fall, the Veteran reported brief visual disturbance and headache.  However, these neurological symptoms resolved prior to discharge from the emergency room.  Moreover, a CT of the head was negative for acute bleed and injury and there were no focal neurological deficits on examination. 

As noted above, the Veteran contends he injured his head in service, and as a result has current residuals of head trauma.  The record reflects he did sustain head trauma in service in February 2007.  Review of the record, however, does not show the presence of a current disability, as the Veteran has not been shown to have any current residuals of an injury to the head in service.  The VA examiner also opined that the Veteran has no residuals of a head injury, to include a TBI.  There is no medical evidence to the contrary.  Thus, the Board concludes that the weight of the competent and credible evidence establishes that the Veteran has not been shown to have a current disability or current residuals of head trauma in service.  See Brammer v. Derwinski, supra. 

With regard to the Veteran's contentions that he has current residuals of head trauma, it is clear that he sustained an injury to his head during active service.  The Board notes that while the Veteran is competent to describe his symptoms and observations, he is not competent to opine as to medical diagnosis or etiology of a disorder in this matter; these are questions medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

In sum, the most competent and credible evidence of record establishes that the Veteran has not been shown to have current residuals of the head injury in service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of head injury must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Disabilities of the Left and Right Lower Extremities

The Veteran essentially contends he experiences swelling in both lower extremities, to include his knees, calves and feet, as a result of his active service and/or his service-connected lumbar spine disability.  See June 2009, September 2012 and September 2014 submissions from the Veteran.  His claim was developed as two separate lower extremity issues (knees and swelling of the calves and feet), but these issues have been combined as stated on the title page of this decision for the sake of clarity.

STRs are silent for complaints or findings related to disability of the lower extremities.

Following service, VA treatment records dated from 2008 to 2017 are silent for objective findings of lower extremity disability.  

A September 2010 VA general medical examination report specifically notes that there were no lower extremity symptoms on examination.  Muscle strength was full with no atrophy or spasm.  Feet were normal.  Peripheral pulses were normal.  Lower extremity reflexes were normal.  

A 2014 VA Knee and Lower Leg Disability Benefits Questionnaire (DBQ) notes that the Veteran reported having fallen hurting his knees "a lot of times."  He denied any treatment for knee problems.  The Veteran also reported daily swelling of his lower legs.  He was in a wheelchair for the examination, and did not move his legs when asked by the examiner.  After reviewing the claims file and examining the Veteran, the examiner stated that the Veteran did not currently have and has never had a knee and/or lower leg disability. 

As noted above, the Veteran contends he has a bilateral lower extremity disability manifested by swelling.  Review of the record, however, does not show the presence of a current disability, as noted above.  The Board concludes that the weight of the competent and credible evidence establishes that the Veteran has not been shown to have a current disability of either lower extremity.  See Brammer v. Derwinski, supra. 

With regard to the Veteran's contentions, the Board notes that while the Veteran is competent to describe his symptoms and observations, he is not competent to opine as to medical diagnosis or etiology of a disorder.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. 

In sum, the most competent and credible evidence of record establishes that the Veteran has not been shown to have a current disability of the left lower extremity or the right lower extremity.  Thus, the Board must conclude that the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of head trauma, to include TBI, is denied.

Service connection for a disability of the left lower extremity is denied.

Service connection for a disability of the right lower extremity is denied.



REMAND

PTSD and Psychiatric Disability Other Than PTSD

After reviewing the evidence of record, the Board finds that further clarification of the Veteran's psychiatric diagnoses is needed.  Essentially, the Veteran maintains that he has various psychiatric disabilities due to the abuse of a commanding officer (see July 2013 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault).  Alternatively, he maintains that his psychiatric disability was caused or aggravated by his service-connected disabilities.  In support of his claims, he submitted an October 2016 opinion from a private psychologist who opined that the pain from the Veteran's physical condition contributes to his depression.

To date, the Veteran has not been provided a VA Form 21-0781a, which is specific to claims for PTSD based on personal assault.  Accordingly, on remand, he must provide the requisite form.  See M21-1, IV.ii.1.D.5.e.

The Veteran underwent a VA psychiatric examination in November 2010 and the examiner found no psychiatric disability.  In June 2015, a VA psychiatric examiner opined that the Veteran's major depressive disorder with psychotic features and generalized anxiety disorder "[was] not consistent with depression secondary to a back condition."  VA outpatient treatment records dated as recently as 2017 note treatment for PTSD.  On remand, a VA examination is needed to determine the existence and etiology of all present psychiatric disability.  

Hypertension and Headaches

VA outpatient treatment records show that the Veteran began taking chlorthalidone in May 2009 for high blood pressure and has been treated for migraines.  While the AOJ provided the Veteran with a hypertension examination in 2014 and a neurological examination in 2016, the etiology opinions provided are not adequate for adjudication purposes.  Specifically, the hypertension opinion only addresses whether the hypertension was caused by a psychiatric disability, and does not address whether it was caused or aggravated by service-connected lumbar spine disability (including medication taken therefor) as alleged in an October 2016 statement.  The  neurological opinion only addresses whether the current headaches are related to head injury after fall in service, and does not address secondary service connection as alleged in an October 2016 statement.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a remand is required to obtain additional medical opinions. 

Lumbar Spine and Sciatic Nerves

The Veteran was most recently afforded a VA examination his lumbar spine and sciatic nerve disabilities in 2014.  Treatment records, statements from the Veteran and statements from his attorney all allege a worsening of these disabilities since that time, to the point that the Veteran in unable to take care of his daily needs because of these disabilities.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, remand for VA examination is necessary.  Furthermore, since the bilateral lower extremity neuritis is associated with the lumbar disability the examination may result in findings that also affect the ratings for his radiculopathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, which the examinations for the lumbar spine did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  




TDIU and SMC

As the service connection and increased rating issues being remanded are inextricably intertwined with the issues of entitlement to TDIU and SMC, they must be adjudicated prior to further consideration of the TDIU and SMC issues.  See Harris, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment after August 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  Send the Veteran a notice letter and VA Form 21-0781a to be completed in connection with his claim for service connection for PTSD based on an alleged in-service personal assault.

4.  Take all appropriate steps to attempt to verify the Veteran's claimed stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  After the above records development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify all current psychiatric disorders, to include whether the Veteran has PTSD. 

Second, for each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service, and whether it is at least as likely as not (50 percent or better probability) that the disorder caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected disabilities. 

Third, with respect to PTSD, the examiner must be provided with a summary of any verified in-service stressors and must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered in determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or if there is a stressor related to fear of hostile military or terrorist activity consistent with the Veteran's service, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

A rationale for all opinions expressed should be provided and the October 2016 private opinion should be considered.

6.  Also, obtain an addendum opinion regarding the etiology of the Veteran's hypertension from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in, or is otherwise caused by, active service. 

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or better probability) that hypertension was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected lumbar spine disability or any other service-connected disability, to include medication taken for such disability.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

7.  Obtain an addendum opinion regarding the etiology of the Veteran's headaches from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had onset in, or are otherwise caused by, active service. 

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or better probability) that headaches were caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected disabilities, to include medication taken for such disabilities.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

8.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine disability and neuritis of the left and right sciatic nerves.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail.

a) With regard to the lumbar spine, the examiner must state whether there is any evidence of favorable or unfavorable ankylosis, and determine the active and passive range of motion, in degrees, by use of a goniometer.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any of this testing cannot be performed the examiner must note this in the report and include an explanation as to why.

b) The examiner must also perform active and passive repetitive range of motion testing for the lumbar spine.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

c) The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

d) A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state the degree of impairment present in the left and right lower extremities, which must be expressed as complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  The Veteran and his attorney must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


